                 Case 1:21-cr-00075-VEC Document 15 Filed 04/09/21 Page 1 of 2




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:                                               DIRECT DIAL    212.763.0889
                                                                  DIRECT EMAIL shecker@kaplanhecker.com




              MEMO ENDORSED                                                     April , 2021



       BY ECF

       Honorable Valerie E. Caproni
       United States District Court
       Southern District of New York
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, NY 10007



                              Re:     USA v. Stefan He Qin., No. 21-cr-00075 (VEC) (S.D.N.Y.)

       Dear Judge Caproni:

              I write on behalf of Stefan He Qin, the defendant in the above-captioned matter. With the
       consent of the government, I respectfully request a 90-day adjournment of Mr. Qin’s sentencing,
       which is currently scheduled to take place on May 20, 2021 at 11:00 a.m. This is Mr. Qin’s first
       request to adjourn his sentencing.

               Mr. Qin seeks to adjourn his sentencing so that he can continue assisting the Securities and
       Exchange Commission (SEC) in its efforts to recover investor funds in connection with the related
       civil action pending before Judge Schofield, SEC v. Stefan Qin. et al., No. 20-cv-10849 (LGS)
       (S.D.N.Y.) (“SEC Action”). In the SEC Action, with Mr. Qin’s support and consent, on January
       21, 2020, the Court appointed a Receiver over defendants Virgil Capital LLC, Montgomery
       Technologies, LLC, Virgil Technologies, LLC, Virgil Quantitative Research, LLC and VQR
       Partners, LLC (collectively, “Entity Defendants”) to marshal and preserve recoverable assets for
       the benefit of investors in the relevant funds. ECF 31, SEC Action.

               Since the Receiver was appointed in January, Mr. Qin has been working diligently to
       cooperate with and assist the Receiver in its efforts to recover assets for investors by, among other
       things, attending weekly three-hour interviews with representatives of the Receiver, SEC, and the
       U.S. Attorney’s Office, and identifying and providing extensive documentary records and
                Case 1:21-cr-00075-VEC Document 15 Filed 04/09/21 Page 2 of 2


                                                                                                     2

      communications relevant to the Receiver’s effort and the SEC’s investigation. The Receiver has
      conveyed that it expects Mr. Qin’s continued cooperation going forward will be of great assistance
      in its efforts to recover assets for investors.

              Accordingly, I respectfully request that the Court adjourn the May 21, 2021 sentencing to
      a date on or about 90 days later. The Government consents to this adjournment request.



                                                                         Respectfully submitted,



                                                                         Sean Hecker


      cc:    Assistant U.S. Attorney Daniel Tracer


$SSOLFDWLRQ*5$17('0U4LQ VVHQWHQFLQJZKLFKLVFXUUHQWO\VFKHGXOHGIRU0D\DW$0LV
KHUHE\DGMRXUQHGWR7KXUVGD\$XJXVWDW$03UHVHQWHQFLQJVXEPLVVLRQVDUHGXHQRODWHUWKDQ
7KXUVGD\-XO\

7KHVHQWHQFLQJZLOOEHKHOGLQ&RXUWURRPRIWKH7KXUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVHORFDWHGDW
)ROH\6TXDUH1HZ<RUN1HZ<RUN)RULQIRUPDWLRQDERXWFRXUWKRXVHHQWU\UHTXLUHPHQWVDQGIRUWKH
SXEOLFGLDOLQLQIRUPDWLRQVHHWKH&RXUW V)HEUXDU\2UGHUDWGRFNHWHQWU\

SO ORDERED.



                          $SULO
                          $SULO
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
